On order of the Court, the application for leave to appeal the July 20, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part of the September 22, 2017 judgment of sentence in Midland Circuit Court case 16-006352-FH imposing a $150 fine. MCL 769.1k(1)(b)(i). MCL 750.413 does not authorize a fine. We REMAND case 16-006327-FH to the Midland Circuit Court for a determination of whether a DNA sample had already been submitted. If the trial court finds that a DNA sample meeting the requirements of MCL 28.176(3)
*611had previously been submitted, the trial court shall vacate that part of the September 22, 2017 judgment of sentence imposing a $60 DNA assessment. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.